Case: 21-30584     Document: 00516427467          Page: 1    Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 10, 2022
                                   No. 21-30584                         Lyle W. Cayce
                                                                             Clerk

   Christine A. Nygren,

                                                            Plaintiff—Appellant,

                                       versus

   Dollar Tree Stores, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:20-CV-2714


   Before Smith, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          In 2018, Dollar Tree Stores (DTS) implemented a new policy for its
   zone managers: relocate to the zone you manage, change positions, or leave
   the company. Christine Nygren, who did not live in the zone she managed,
   wasn’t keen on changing her position or relocating. So, DTS terminated her.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30584       Document: 00516427467             Page: 2    Date Filed: 08/10/2022




                                     No. 21-30584


   Ms. Nygren then sued DTS for age discrimination, arguing that DTS
   imposed its relocation policy on only its older zone managers.
            The district court granted summary judgment in DTS’ favor on the
   merits of Ms. Nygren’s age discrimination claims and dismissed the same
   with prejudice. Ms. Nygren timely appealed. For the following reasons, we
   AFFIRM.
                                           I.
            DTS’ operations in the United States are divided into six “zones.”
   Each zone has a Zone Human Resources Director (ZHRD) and a Vice
   President (VP) of Operations. Christine Nygren served as a ZHRD for
   almost twenty years. From 2015 until her termination in 2019, she was the
   ZHRD for zone 5. The parties agree on the facts contained in the following
   chart:

                                                                          Zone VP of
                ZHRD           ZHRD             Lived in   Zone VP of
    Zone                                                                  Operations
              (Name, Age)     Residence          Zone?     Operations
                                                                          Residence
             Mary Fulner, Killingworth,                                     Virginia
      1                                            Y       Doug Yost
                   52           CT                                        Beach, VA
             Jerry Sankey, Chesapeake,                       Russ          Manteo,
      2                                            N
                   65           VA                          Harden            NC
              Terri Peters,  Virginia                        Dawn         St. Charles,
      3                                            N
                   56       Beach, VA                      Martinez            IL
             Karen Rhoten, Temecula,                        Ginger        Las Vegas,
      4                                            Y
                   55           CA                           Chase            NV
               Christine                                     Brian
      5                     Metairie, LA           N                      Dallas, TX
              Nygren, 69                                   Prettyman
                Jeremie                                                    Virginia
      6                     Dublin, OH             Y       Pete Barnett
               Mapes, 45                                                  Beach, VA

            At the time the events giving rise to this suit took place, Ms. Nygren
   lived in Metairie, Louisiana, which is not in zone 5. On July 13, 2018, Ms.




                                           2
Case: 21-30584      Document: 00516427467          Page: 3    Date Filed: 08/10/2022




                                    No. 21-30584


   Nygren spoke on the phone with DTS’ VP of Human Resources—Steven
   Schumacher—who informed her that DTS henceforth would be requiring its
   ZHRDs to live in the zones they served. DTS would provide financial
   relocation benefits to the ZHRDs who agreed to relocate; but those who did
   not agree to relocate by a certain date could either apply for open positions at
   DTS or accept a severance package. Mr. Schumacher communicated the
   same message to the other two ZHRDs who did not live in the zones they
   served: Jerry Sankey, ZHRD for zone 2; and Terri Peters, ZHRD for zone 3.
          Mr. Schumacher designated specific places of relocation for Ms.
   Nygren, Mr. Sankey, and Ms. Peters. For Ms. Nygren, it was Dallas; for Mr.
   Sankey, it was Atlanta or Orlando; and for Ms. Peters, it was Chicago. The
   reason for the relocation requirement was that DTS wanted its ZHRDs to
   “live closer to the retail stores they supported and to live closer to the Zone
   operations management team members, including Store Managers and
   Assistant Managers, District Managers, Regional Directors and Zone VP of
   Operations.”
          DTS did not require Mr. Sankey or Ms. Peters to move to the city in
   which their respective zone’s VP of Operations resided—just to a particular
   city within the zone they served. In any event, neither agreed to move
   anywhere within their zone, much less the city that DTS required. So, both
   voluntarily accepted severance packages and agreed to a final working day of
   April 5, 2019.
          Ms. Nygren didn’t want to move to Dallas, but she was open to the
   idea of moving to Houston because that’s where her daughter lived. This
   suggestion apparently was not acceptable to DTS—at least not at first. So,
   beginning in September and continuing into October 2018, Mr. Schumacher
   sent Ms. Nygren three severance packages.




                                          3
Case: 21-30584     Document: 00516427467           Page: 4   Date Filed: 08/10/2022




                                    No. 21-30584


          Ms. Nygren thought it no coincidence that the three ZHRDs who
   DTS told to relocate were the three eldest; whereas, DTS said nothing of a
   relocation requirement to the three youngest ZHRDs. Accordingly, Ms.
   Nygren hired a lawyer who, on February 13, 2019, sent a letter to DTS
   alleging that its relocation policy was discriminatory based on age. It also
   made settlement demands.
          On March 6, 2019, DTS sent Ms. Nygren a response unequivocally
   denying her allegations of age discrimination and claiming that it instituted
   the relocation policy to advance legitimate business interests.       It did,
   however, indicate that it would allow Ms. Nygren to move to Houston and
   keep her job as the zone 5 ZHRD. Not long after, Mr. Schumacher called
   Ms. Nygren to tell her that DTS would be happy to keep her employed if she
   lived in Houston. Ms. Nygren told him that she didn’t want to have any
   further conversation about the matter and that he should reach out to her
   lawyer.
          Ms. Nygren’s final day with DTS was April 5, 2019. On October 22,
   2019, Ms. Nygren filed her charge of age discrimination with the EEOC. A
   year later, she filed a complaint in federal district court, alleging various
   claims for age discrimination under the Age Discrimination in Employment
   Act (ADEA) and Louisiana employment discrimination laws.
          The district court granted summary judgment in DTS’ favor and
   dismissed Ms. Nygren’s claims with prejudice. First, the district court struck
   Ms. Nygren’s unsworn declaration, which she submitted as an exhibit to her
   opposition to DTS’ motion for summary judgment, as a sham affidavit on the
   ground that it materially contradicted certain portions of her deposition
   testimony. Nygren v. Dollar Tree, Inc., No. CV 20-2714, 2021 WL 3741526,
   at *5–7 (E.D. La. Aug. 24, 2021). It then held that, to the extent Ms.
   Nygren’s claim was that DTS discriminatorily fired her based on her age, she




                                         4
Case: 21-30584      Document: 00516427467           Page: 5    Date Filed: 08/10/2022




                                     No. 21-30584


   could not prove that DTS’ proffered reason for terminating her was
   pretextual. Id. at *13–15. Finally, the district court held that if her claim was
   instead a challenge to the discriminatory nature of the relocation policy
   itself—rather than a challenge to her termination—that claim would be time-
   barred. Id. at *15–17. Ms. Nygren timely appealed.
                                         II.
          We review a district court’s order granting a motion for summary
   judgment de novo, applying the same standard as the district court. Hyatt v.
   Thomas, 843 F.3d 172, 176 (5th Cir. 2016). Summary judgment is appropriate
   when “there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A disputed
   fact is material if it “might affect the outcome of the suit under the governing
   law[.]” Hyatt, 843 F.3d at 177 (quoting Anderson v. Liberty Lobby, Inc., 477
   U.S. 242, 248 (1986)). “We construe all facts and inferences in the light most
   favorable to the nonmoving party[.]” Dillon v. Rogers, 596 F.3d 260, 266 (5th
   Cir. 2010) (quoting Murray v. Earle, 405 F.3d 278, 284 (5th Cir. 2005)).
                                         III.
                                          A.
          The question on appeal is whether the district court erred by granting
   summary judgment in DTS’ favor on Ms. Nygren’s ADEA disparate
   treatment claim. We think not.
          The ADEA prohibits employers from “discharg[ing] any individual or
   otherwise discriminat[ing] against any individual with respect to h[er]
   compensation, terms, conditions, or privileges of employment, because of
   such individual’s age.” 29 U.S.C. § 623(a)(1); Phillips v. Leggett & Platt, Inc.,
   658 F.3d 452, 455 (5th Cir. 2011).




                                           5
Case: 21-30584        Document: 00516427467        Page: 6   Date Filed: 08/10/2022




                                    No. 21-30584


          Where, as here, an ADEA plaintiff presents only circumstantial
   evidence of age discrimination, “we apply the modified McDonnell Douglas
   burden-shifting framework.” Jenkins v. City of San Antonio Fire Dep’t, 784
   F.3d 263, 267–68 (5th Cir. 2015). Under this approach, Ms. Nygren must
   make out a prima facie case of age discrimination by showing she was:
   (1) “within the protected class;” (2) “qualified for the position;” (3) subject
   to an “adverse employment decision;” and (4) “replaced by someone
   younger or treated less favorably than similarly situated younger employees
   (i.e., suffered from disparate treatment because of membership in the
   protected class).” Smith v. City of Jackson, 351 F.3d 183, 196 (5th Cir. 2003),
   aff’d on other grounds, 544 U.S. 228 (2005).
          If Ms. Nygren can establish a prima facie case of age discrimination,
   then the burden shifts to DTS to “articulate a legitimate, nondiscriminatory
   reason for the adverse employment action.” Id. If DTS does so, “the
   inference of discrimination drops, and [Ms. Nygren] may then attempt to
   prove discrimination by offering evidence that [DTS’] stated reason is
   pretextual.” Id.
          Here, the district court assumed that Ms. Nygren had established a
   prima facie case of age discrimination. It then found that DTS had articulated
   a legitimate, nondiscriminatory reason for terminating Ms. Nygren’s employ
   and concluded that Ms. Nygren had “fail[ed] to offer any evidence of
   pretext.” Nygren, 2021 WL 3741526, at *13. We agree; assuming Ms.
   Nygren makes it past the prima facie stage, she cannot show that DTS’
   reason for firing her was pretextual.
          DTS had an obvious, nondiscriminatory reason for terminating Ms.
   Nygren’s employ.       Namely, she did not relocate as DTS required.
   Accordingly, it was Ms. Nygren’s burden to show that this reason was
   pretextual.




                                           6
Case: 21-30584      Document: 00516427467          Page: 7   Date Filed: 08/10/2022




                                    No. 21-30584


          In an attempt to do so, Ms. Nygren argued that DTS did not require
   its three youngest ZHRDs—Ms. Fulner, Ms. Rhoten, and Mr. Mapes—to
   relocate. But as the district court observed, DTS had a perfectly good
   explanation for not requiring Ms. Fulner, Ms. Rhoten, and Mr. Mapes to
   relocate—they already lived in the zones they served.
          Even still, she argued, DTS did not require Ms. Fulner, Ms. Rhoten,
   and Mr. Mapes to live in the same city as their respective zone’s VP of
   Operations. But neither did it ultimately require that of Ms. Nygren, Mr.
   Sankey, or Ms. Peters. The record reflects that DTS told Mr. Sankey to
   move to Atlanta or Orlando, even though his zone’s VP of Operations lives
   in Manteo, North Carolina. And it told Ms. Peters to move to Chicago, even
   though her zone’s VP of Operations lives in St. Charles, Illinois.
          While DTS initially told Ms. Nygren to move into her zone, and
   specifically to Dallas to live in the same city as her zone’s VP of Operations,
   it later reneged on that demand. DTS informed Ms. Nygren via letter and
   phone call—which both parties agree occurred—that she could move to
   Houston and retain her position.
          In sum, assuming that Ms. Nygren made out a prima facia case of age
   discrimination, her claim fails because she offered no evidence that DTS’
   proffered reason for terminating her—non-compliance with its relocation
   policy—was pretextual.      Thus, the district court was correct to grant
   summary judgment in DTS’ favor on this claim.
                                         B.
          Ms. Nygren also appeals the district court’s decision to strike her
   unsworn declaration as a sham affidavit. The reason the district court struck
   her declaration is because it contained statements that contradicted her
   deposition testimony. Nygren, 2021 WL 3741526, at *5–7.




                                          7
Case: 21-30584     Document: 00516427467           Page: 8   Date Filed: 08/10/2022




                                    No. 21-30584


          We need not reach this issue. Whether and to what extent Ms.
   Nygren’s unsworn declaration contained statements contradicting her
   deposition testimony goes primarily to when she knew, or reasonably should
   have known, that the consequence of not relocating was termination. That is
   a question about the timeliness of her claim, the resolution of which does not
   bear on its merits. Because we conclude that Ms. Nygren’s claim fails on its
   merits, we do not address whether the district court abused its discretion by
   striking her unsworn declaration. E.g., Gilbert v. Donahoe, 751 F.3d 303, 311
   (5th Cir. 2014) (“Under our precedent, we may affirm on any ground
   supported by the record, including one not reached by the district court.”
   (internal quotation marks and citation omitted)).
                                        IV.
          For the foregoing reasons, the district court did not err by granting
   summary judgment in DTS’ favor with respect to Ms. Nygren’s ADEA
   disparate treatment claim.
          The judgment is AFFIRMED.




                                         8